 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          MARK PHILLIPS,                                  CASE NO. C18-1804 MJP

11                                 Plaintiff,               MINUTE ORDER

12                  v.

13          JOYCE PRIMM SCHWIECKERT, et
            al.,
14
                                   Defendant.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            On March 26, 2019, Plaintiff filed a motion entitled “Plaintiff’s Motion to Disqualify
19
     Defendant Joyce P. Schweickert and Jennifer P. Schweickert’s Counsel T.J. Keane and The
20
     Keane Law Firm.” (Dkt. No. 31.) The motion contains sixteen pages of briefing.
21
            Plaintiff is referred to the Local Rules. As his motion is neither a motion for summary
22
     judgment, a motion to dismiss, a motion for class certification, a motion for a temporary
23
     restraining order, a motion for preliminary injunction or a motion aimed at changing the forum, it
24


     MINUTE ORDER - 1
 1   is governed by the page limitations at LCR 7(e)(4), which restrict the opening brief of such a

 2   motion to twelve pages, and reply briefing to six pages.

 3          Plaintiff’s motion is STRICKEN without prejudice; i.e., he is free to re-file the motion

 4   within the proper page limits.

 5

 6          The clerk is ordered to provide copies of this order to Plaintiff and to all counsel.

 7          Filed March 26, 2019.

 8
                                                     William M. McCool
 9                                                   Clerk of Court

10                                                   s/Paula McNabb
                                                     Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
